Citation Nr: 1744520	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1971 to June 1975.

This appeal to the Board of Veterans Appeals (Board) is from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, this issue was remanded for additional development, which has been completed.  In this decision, the Board is granting service connection for diabetes.


FINDINGS OF FACT

1.  In resolving doubt in his favor, the Veteran was exposed to herbicides while serving in the "blue water" off of the Republic of Vietnam.

2.  His diabetes is presumed to be related to this herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

The Veteran alleges that his diabetes is related to his service in the Navy, where he asserts he was exposed to herbicides while aboard the USS Ozbourn.  

Diabetes mellitus is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  This presumption of herbicide exposure does not, however, extend to veterans that did not serve on the landmass or on inland waters ("brown water") of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. §3.307(a)(6)(iii).  

The Veteran denies ever having set foot on land or that he entered the inland waters of Vietnam.  Instead, he asserts that he was exposed by the USS Ozbourn, which is a ship that has a history of serving, at times, within the inland waters of Vietnam.  Indeed, the ship is confirmed to have such service on multiple missions between November 1965 and April 1971.  The Veteran's service on the USS Ozbourn began in April 1972.

In January 2016, a VA examiner opined that it was as likely as not that the Veteran was exposed to herbicides while serving on the USS Ozbourn.  The examiner indicated that there was 50/50 mix of two types of herbicides, which only remained toxic after a few weeks.  However, the herbicides also contained dioxin, which does not degrade quickly and which is still causing health problems in Vietnam today.  The examiner continued that the half-life of dioxin depends on where the herbicide is found.  In humans, it has a half-life of 11 to 15 years, but can be as high as 20.  In nature, the half-life depends on the type of soil and the depth of penetration.  Sunlight will break it down, leading to a half-life of 1 to 3 years.  Deep under the ground, the half-life can extend to 100 or more years.  The examiner then commented that it was unknown how much of USS Ozbourn was contaminated when it was on inland waters, but with a half-life of at least a year, then it was as likely as not that the Veteran was exposed by serving on the ship, and that his diabetes was related to that exposure.

In December 2016, an environmental toxicologist addressed the issue of whether it was likely that that Veteran was exposed to herbicides from the ship. The toxicologist found it less likely that he was exposed by the ship's water filtration system.  He further opined that the surfaces of the ship were not likely contaminated, indicating that the herbicide would have broken down while airborne within a few hours and that there was not likely any significant "spray drift."  

Both examiners cited to scientific studies in arriving at their conclusions.  Both are probative, and render the evidence in relative equipoise.  Accordingly, the Board resolves doubt in the Veteran's favor, and finds that he was exposed to herbicides during his active duty.

As discussed above, diabetes is among the disabilities presumed to be related to herbicide exposure.  Accordingly, service connection for diabetes is granted. 


ORDER

Service connection is granted for diabetes.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


